United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1647
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                       Joshua R. Fuertes, also known as Rico

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: December 21, 2017
                            Filed: December 27, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Joshua Fuertes directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to drug and firearm offenses, pursuant to

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
a plea agreement containing an appeal waiver. Counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging Fuertes’s sentence, but conceding that the appeal waiver is applicable and
enforceable.

       Having considered Fuertes’s arguments, we conclude that the appeal waiver
is enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver). The record establishes that
Fuertes entered into the plea agreement and the appeal waiver knowingly and
voluntarily, the arguments on appeal fall within the scope of the waiver, and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc). In addition, having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no non-frivolous issues for appeal outside the scope of the waiver. Accordingly, we
grant counsel’s motion to withdraw. The appeal is dismissed.
                       ______________________________




                                         -2-